Citation Nr: 9906988	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  91-44 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the second metacarpal of the left hand.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the VA 
RO which denied an increase in a noncompensable rating for 
residuals of a fracture of the second metacarpal of the left 
hand.  In September 1998, the RO increased the rating to 10 
percent for the left hand condition; the veteran has not 
indicated he is satisfied with this rating, and thus the 
increased rating claim is still before the Board.  AB v. 
Brown, 6 Vet.App. 35 (1993).

A Travel Board hearing was scheduled for October 1992, but 
such hearing was canceled.  Hearings were later scheduled for 
March 1996 and September 1996, but the veteran failed to 
appear.  


FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the second metacarpal of the left hand (minor upper 
extremity) produce impairment which does not exceed that for 
favorable or unfavorable ankylosis of the index finger.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the second metacarpal of the left 
hand have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.71a, Diagnostic Code 5225 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1942 to December 
1945.  Service medical records show that he injured his left 
hand while training in March 1943.  Treatment records reveal 
that he had a fracture at the base of the second left 
metacarpal and a cast was applied.  Subsequent X-rays through 
the cast showed no pathology; the cast was removed and the 
veteran was returned to duty.  The December 1945 separation 
examination does not mention a left hand problem.  

A VA examination in December 1975 showed that the veteran is 
right handed.  The examiner noted no current left hand 
symptoms, and X-rays of the left hand were normal.  

In March 1976, the RO granted service connection and a 
noncompensable rating for residuals of a fracture of the 
second metacarpal of the left hand.  (The veteran was also 
granted a permanent and total disability rating for non-
service-connected pension purposes based on a back disability 
and hypertension.)

The claims file contains VA treatment records from 1985 to 
1991.  These records show that the veteran was treated for a 
variety of conditions including hypertension, back trouble, 
and a hernia; but the records show no treatment for a left 
hand condition.  

In a December 1990 statement in support of his claim for an 
increased rating, the veteran indicated that he injured his 
left hand during military service.  He stated that following 
his discharge he was unable to return to his pre-service 
occupation due to the left hand injury.  

In June 1998, the veteran failed to report for a scheduled VA 
compensation examination.  

In an August 1998 letter, Dr. Dan Berlowitz, M.D., a VA 
doctor, indicated that the veteran had been his patient for 
over 10 years and was being followed for several medical 
problems including hypertension, degenerative joint disease, 
and a back condition.  The doctor also said the veteran had 
stiffness and pain in his left hand which resulted in 
difficulty making a fist and occasional difficulty in holding 
objects.  

In September 1998, the RO assigned a 10 percent rating for 
the veteran's service-connected residuals of fracture of 
second metacarpal of the left hand.  

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for residuals of a fracture of the second metacarpal of the 
left hand (minor upper extremity) is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence to the extent possible, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

The Board notes that the veteran did not report for a 
scheduled VA compensation examination.  The duty to assist is 
not a one-way street, and the veteran has failed in his 
obligation to cooperate in developing his claim.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  A claimant is required to 
report for scheduled VA examinations, and failure to do so is 
a basis for denial of a claim for an increased rating.  38 
C.F.R. §§ 3.326, 3.327, 3.655.  However, in view of the RO's 
grant of a 10 percent rating based on evidence from after the 
veteran's failure to report for a VA examination, the Board 
has reviewed the merits of the claim for an even higher 
rating.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Traumatic arthritis established by X-ray findings is rated as 
degenerative arthritis. C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When there is some limitation of motion from arthritis, but 
to a degree which would not be compensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each involved major joint or group of minor 
joints.  38 C.F.R. § 4.71a, Code 5003.  In its recent grant 
of a 10 percent rating for residuals of fracture of the left 
second metacarpal, the RO cited Code 5010 for traumatic 
arthritis.  However, there is no medical evidence showing X-
ray confirmation of arthritis from the old fracture.  X-rays 
during the veteran's 1942-1945 service showed no arthritis; 
X-rays at the 1975 VA examination showed no arthritis; and 
later VA treatment records mention no left hand arthritis.  
In his 1998 statement, Dr. Berlowitz refered to generalized 
degenerative joint disease, not arthritis of the left hand in 
particular, and there is nothing in the doctor's statement to 
suggest that any left hand arthritis is attributable to the 
old fracture of the left second metacarpal.  Even assuming 
that the veteran does have left hand traumatic arthritis from 
the old fracture, and further assuming such arthritis 
involves a major joint or group of minor joints, a rating 
higher than the current 10 percent evaluation would have to 
be under a code pertaining to limitation of motion or 
ankylosis.

In this regard, in assigning the current 10 percent rating 
for residuals of a fracture of the second metacarpal of the 
left hand, the RO has also cited 38 C.F.R. § 4.71a, Code 
5225.  Under Code 5225, favorable or unfavorable ankylosis of 
the index finger of either hand warrants a 10 percent 
evaluation.  A rating in excess of 10 percent would require 
"extremely unfavorable ankylosis," rated as amputation of 
the finger.  See note following Codes 5224-5227.  Amputation 
of the index finger of the minor hand is rated 20 percent 
when the amputation is without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto, or when 
the amputation includes metacarpal resection with more than 
half the bone lost.  38 C.F.R. § 4.71a, Code 5153.  There is 
nothing in the record, including the 1998 statement by Dr. 
Berlowitz, to suggest that residuals of a fracture of the 
second metacarpal of the left hand result in either favorable 
or unfavorable ankylosis of the left index finger (as 
required for a 10 percent rating under Code 5225), let alone 
"extremely unfavorable ankylosis" (Shipwash v. Brown, 8 
Vet.App. 218 (1995)) as would support a rating by analogy to 
amputation of the index finger and a 20 percent rating under 
Code 5153.  Assuming there is any pain on use from the old 
fracture residuals, there is no indication that such results 
in "extremely unfavorable ankylosis" (ratable as 
amputation) as required for a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The preponderance of the evidence is against an increase in 
the current 10 percent rating for residuals of a fracture to 
the second metacarpal of the left hand.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

An increased rating for a left hand condition is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

